Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
IDS received 5/11/2022, 6/30/2022, 7/26/2022 have been entered.

Election
Applicant’s election without traverse of species of claim 17 (type B) and claim 3 (type A) in the reply filed on 3/4/2022 is acknowledged. 
Claims 2-3, 10-22 and 25-30 are presented for examination on the merits. 
Priority
This application is a CON of 16/255,020 (filed 1/23/2019) PAT 10548851, which is a DIV of 15/455,080 (filed 3/9/2017) PAT 10220003 which has PRO 62/305,878 (filed 3/9/2016).

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephanie M. Mansfield on 8/24/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claims 2, 21, 28 and 30 as follows: 
In claim 2, line 3, please insert - - a) - - in front of “swallowing”; line 6, insert - - b) - - in front of “releasing”; line 8, insert - - c) - - in front of “propelling”. 
In claim 21, line 3, please replace “shell” with - - wall - - in front of “including”; line 4, replace “shell” with - - wall - -.
In claim 28, line 2, please replace “Gastrin” with - - gastrin - - at the end of the claim.
In claim 30, line 3, please insert - - a) - - in front of “swallowing”; line 6, insert - - b) - - in front of “releasing”; line 8, insert - - c) - - in front of “propelling”. 

The following is an examiner’s statement of reasons for allowance: The closest prior art Grikscheit (Ann Surg., 2004, 240:748-754, IDS) teaches a method of implanting tissue-engineered small intestine without teaching/suggesting steps of releasing the article (contains a mass of viable cells) in response to a condition in the intestine and propelling the article to penetrate into the intestinal tissue and release the cells or substances produced by the cells into the intestinal tissue, and it is not obvious to combine the steps because none of references (Imran USPN8846040 and Sivashanmugam, 2015, IDS) provide motivation to combine the claimed steps of releasing and propelling an article into solid tissue and releasing cells in a viable state. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 2-3, 10-22 and 25-30 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653